Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the Remarks response filed on 6/16/2022.
Claim Rejections - 35 USC § 112
In view of the applicants amendments the 112 rejections is hereby withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “method and system for extract two determination conditions to generating the rule and output information regarding the generated rule.” 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea) 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “memory storing instructions; a storage storing a plurality of determination conditions which are used for determining whether or not to extract the time point; and a processing device coupled to the memory, configured to execute the instructions to:”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
In view of the applicants amendments the 103 rejections is hereby withdrawn. 
Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive. Answers to the arguments on the amended limitations which change the scope of the claims, will be addressed in the action above.  Applicant's art arguments are considered moot due to new grounds of rejection.  
Regarding the argument that amendments overcome 101 rejection the examiner respectfully disagrees.  
The cited “assistance system” is an abstract idea.  This process of defining determination conditions that make up extraction rules and have an output of those rules are business decisions and an abstract ideas.  There is no technical innovation.   As stated above and in the prior office action, the technical elements are nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.  See Claim Rejections - 35 USC § 101 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lutnick et al., U.S. Patent Pub. US 2005/0055305 A1, discloses an electronic trading System including various rules.
Buck, U.S. Patent pub. US 2014/0101018 A1, teaches method includes detecting a current position of a cursor with respect to a trading interface.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698